DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 2/28/2022 have been considered.

	Claim Objections
	The amendments filed 2/28/2022 are sufficient to overcome the objections to the claims stated in the previous office action.  Therefore, said objections are withdrawn.

Claim Rejections - 35 USC § 112
	The amendments filed 2/28/2022 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.
.	
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Verrat-Debailleul (US PGPub 2015/0016132 A1) disclose (Figs. 2 and 3) a sheet of glass 1 drilled with a through-hole 4 and light emitting diodes 3.
Bierhuizen et al. (US PGPub 2010/0073597 A1) discloses (Fig. 3A) a light guide element 116 guiding light from light emitting diode 110 to internal wall of hole 104.

Allowable Subject Matter
Claims 1-11, 13, 17, 20, 22 and 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
While the prior art teaches using a light guide in a hole of a transparent sheet to direct light into said sheet, the prior art does not teach or suggest the light guide element having an outer periphery wherein the input face and the output face of the light guide element each form at least a part of the outer periphery of the light guide element.  As seen for example in Applicant’s Fig. 4, the input face that faces the LED 5 and the output face that faces the sheet 1 are both positioned on the outer periphery of the light guide element 6.  In contrast, the light guide element 116 of Bierhuizen et al. only has the output face on the outer periphery of the light guide element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.Y.H/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875